DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 06/24/2021. Claim 19 was canceled before. Claims 1-18 and 20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claims 1 and 11, pages 10-11 of the remarks, “Hu does not teach or suggest determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache, wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses and an amount of time since the particular entry was last accessed is less than a threshold time, as claimed.”
The Examiner respectfully disagrees. The Examiner submits that both paragraphs [0070] and [0071] of Hu was cited in the Advisory Action of 06/04/2021.
Hu explicitly teaches determining a frequency of access satisfying a predefined threshold. “An example method may include creating a tag replication buffer (TRB) in a cache tag locality (CTL), determining a frequency of access to the tag array associated with an entry of a tag array, and in response to the frequency of access of the entry exceeding a predefined threshold for the TRB, storing a replica of the entry of the tag array in the TRB.” Paragraph 0070 of Hu (emphasis added).
Thus, Hu explicitly teaches “wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses” as required by amended independent claim 1 and similarly required by amended independent claim 11.
Furthermore, Hu also teaches, in paragraph [0071], “most recently accessed (MRA) entries may be identified and stored in the TRB”. Para 0071 of Hu (emphasis added). Thus, MRA entries satisfies a time period that is less than a threshold time.
Absent any clear definition of what the claimed “threshold time” is, both in the claims as well as in the instant filed specification, it is believed that most recently accessed (MRA) entries satisfies a threshold time. Applicant is hereby reminded that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, but rather that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. prima facie case that the combined teachings of the respective references cited would have suggested the claimed subject matter to those of ordinary skill in the art.
Hence, the claim limitation “and an amount of time since the particular entry was last accessed is less than a threshold time” as recited in amended independent claim 1 and similarly recited in amended independent claim 11 is taught by Hu.
Furthermore, Hu also teaches that FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content addressable memory (CAM) and the TRB may be implemented as a CAM structure, paras 0031 and 0034 and FIG. 2. Responsive to a condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071 of Hu.
Applicant argues with respect to independent claim 16 and the Manne reference, pages 13-14 of the remarks, “[detecting] regularly spaced addresses, however, cannot be properly interpreted as determining whether the differential between addresses is less than a threshold amount. In Manne, the only consideration appears to be regular (i.e., consistent) spacing, without regard to how large that spacing actually is. Applicant submits that the data addresses in Manne can be regularly spaced even if the 
The Examiner respectfully disagrees and submits that the Manne reference teaches regular stride prefetching. Regular stride prefetching requires the prefetched addresses to be regularly spaced. Accordingly, a regular stride is less a threshold amount. Absent any clear definition of the claimed “threshold amount” both in the claim as well as in the instant filed specification, it is respectfully submitted that Manne teaches the claim limitation. Again, Applicant is hereby reminded that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, but rather that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, regarding the limitations of the claims addressed herein and on the record, the Examiner respectfully submits that the record establishes a prima facie case that the combined teachings of the respective references cited would have suggested the claimed subject matter to those of ordinary skill in the art.
In view of the foregoing remarks, independent claims 1, 11, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers US 2005/0044317 (“Rivers”) in view of Hu et al. US 2014/0325138 (“Hu”).
As per independent claim 1, Rivers teaches A method (A method of managing a cache is disclosed, para 0015), comprising:
receiving a request from a host system to access a first data at a first address (At step 152, a CAMRAM cache 130 receives a load request directed to a memory location that may be in the cache 130, para 0031 and FIG. 5);
determining that a first tag associated with the first address is not found in either a first plurality of entries in a first content-addressable memory (CAM) (The I-CAM 104 is mapped to the claimed first CAM which contains i tags and associated with hollow buffer 108, para 0025 and FIG. 3. If a tag is not found in the I-CAM 104, then N-CAM 102 is searched, para 0028) or in a second plurality of entries in a second CAM (N-CAM 102 is mapped to the claimed second content-addressable memory (CAM) which contains n tag entries and associated with holding cache 106, para 0025 and FIG. 3. If the tag is not found in N-CAM 102, then a miss 116 is indicated, para 0028), wherein the first CAM and the second CAM to store a plurality of tags (The I-CAM 104 contains i tags and the N-CAM 102 contains n tags, para 0025 and FIG. 3), the plurality of tags indicating that associated data is stored in a cache (N-CAM 102 is associated with the HC 106 and the I-CAM 104 is associated with HB 108, para 0025 and FIG. 3. A copy of a cache line being moved into the HB 108 
responsive to determining that the first tag is not found in either the first plurality of entries in the first CAM or in the second plurality of entries in the second CAM indicating that first data is not stored in the cache (Responsive to the tag not being found in either the I-CAM 104 or the N-CAM 102, a miss indication 116 is returned, para 0031 and FIG. 5), selecting a particular entry of the first plurality of entries in the first CAM (Victim block is selected, para 0031 and FIG. 5 (step 170S), for writing to memory if dirty), wherein the particular entry comprises a second tag associated with a second address (The n tags in the N-CAM 102 are each associated with corresponding blocks in the holding cache (HC) 106 and I-CAM tags being associated with corresponding blocks in holding buffer (HB) 108, para 0025 and FIG. 3. Since the victim block is in the holding cache 106, a tag is present in the N-CAM 102 associated with the victim block), and wherein the second data associated with the second address is stored in the cache (The victim block is selected from the holding cache 106, para 0031 and FIG. 5 (step 170S)).
Rivers discloses all of the claimed limitations from above, but does not explicitly teach “determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache, wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses and an amount of time since the particular entry was last accessed is less than a threshold time” and 
However, in an analogous art in the same field of endeavor, Hu teaches determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache (FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content addressable memory (CAM) and the TRB may be implemented as a CAM structure, paras 0031 and 0034 and FIG. 2. Responsive to a condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071), wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses (“An example method may include creating a tag replication buffer (TRB) in a cache tag locality (CTL), determining a frequency of access to the tag array associated with an entry of a tag array, and in response to the frequency of access of the entry exceeding a predefined threshold for the TRB, storing a replica of the entry of the tag array in the TRB.” Paragraph 0070) and an amount of time since the particular entry was last accessed is less than a threshold time (“most recently accessed (MRA) entries may be identified and stored in 
responsive to determining that the particular entry satisfies the condition, storing the content of the particular entry to another entry of the second plurality of entries in the second CAM to maintain the second data in the cache (FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content addressable memory (CAM) and the TRB may be implemented as a CAM structure, paras 0031 and 0034 and FIG. 2. Responsive to the condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071).
Given the teaching of Hu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers with “determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache, wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses and an amount of time since the particular entry was last accessed is less than a threshold time” and “responsive to determining that the particular entry satisfies the condition, storing the content of the particular entry to another entry of the second 
As per dependent claim 7, Rivers in combination with Hu discloses the method of claim 1. Rivers teaches wherein selecting the particular entry of the first plurality of entries in the first CAM comprises: determining whether the particular entry satisfies another condition associated with the particular entry being least recently used relative to other entries of the first plurality of entries (The most stale tag , i.e., with the longest time since last use in N-CAM 102, is shifted out or unloaded and a corresponding block is released in HC 106, para 0027).
As per dependent claim 9, Rivers in combination with Hu discloses the method of claim 1. Rivers teaches further comprising: responsive to determining that the second plurality of entries in the second CAM each include valid data, removing one of the second plurality of entries from the second CAM based on another condition that relates to whether the one of the second plurality of entries was least recently used (If the HB 108 is full, the HB 108 LRU entry is cast-out through the SBB 136, para 0030);
storing the content of the particular entry in the one of the second plurality of entries in the second CAM to maintain the second data in the cache (An N-CAM hit causes a copy of respective cache line to move from the HC (holding cache) 106 into a HB (holding buffer) 108 and the corresponding HB 108 entry is invalidated, para 0030).
further comprising replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache (Referring to FIG. 5, at step 166, if the tag is not found in the N-CAM 102, then at step 172, a miss indication 116 is returned and, if the CSB line 134 is occupied, its contents are passed to the HC 106, para 0031).
As per claims 11 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 10, and 7. For processor and memory see para 0025 of Rivers.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Kannan et al. US 2015/0149721 (“Kannan”).
As per dependent claim 2, Rivers in combination with Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in an analogous art in the same field of endeavor, Kannan teaches further comprising responsive to determining that the particular entry does not satisfy the condition, overwriting or evicting the content of the particular entry to remove the second data from the cache (If the value of the set access counter is less than the predetermined threshold, then the first cache may drop the clean victim from cache hierarchy 200 rather than write it back to the lower-level cache (block 635), para 0063 and FIG. 6).
Given the teaching of Kannan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “further comprising responsive to determining that the particular entry does not satisfy the condition, overwriting or .
Claims 3-6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Iyengar US 2014/0025898 (“Iyengar”). 
As per dependent claim 3, Rivers in combination with Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches wherein determining whether the particular entry satisfies the condition comprises: determining that the particular entry has been accessed a threshold number of times within a time period (A threshold T1 may be maintained representing a frequency of access to an object (e.g., 5 accesses per minute). The cache replacement process 502 is aware of whether the frequency of accesses to the object from a cache reader is above or below the threshold T1, para 0088).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “wherein determining whether the particular entry satisfies the condition comprises: determining that the particular entry has been accessed a threshold number of times within a time period”. The motivation would be that the cache replacement process is effectively addressed thereby increasing the overall performance of a computer system, para 0014 of Iyengar.
wherein determining that the particular entry has been accessed the threshold number of times within the time period comprises: identifying a value of an indicator associated with the particular entry, wherein the indicator identifies a frequency of accesses to the particular entry within the time period; and determining that the value satisfies the threshold number of times (A threshold T1 may be maintained representing a frequency of access to an object (e.g., 5 accesses per minute). The cache replacement process 502 is aware of whether the frequency of accesses to the object from a cache reader is above or below the threshold T1, para 0088).
The same motivation that was utilized for combining Rivers and Iyengar as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 5, Rivers in combination with and Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches wherein determining whether the particular entry satisfies the condition comprises: identifying a pattern of memory usage by the host system, wherein the pattern of memory usage specifies burst memory accesses by the host system within a time period (A cache reader can maintain information on access patterns, e.g., patterns of read requests, para 0088);
determining whether particular entry satisfies the condition is based on the pattern of memory usage by the host system (A threshold T1 may be maintained representing a frequency of access to an object (e.g., 5 accesses per minute). The 
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “wherein determining whether the particular entry satisfies the condition comprises: identifying a pattern of memory usage by the host system, wherein the pattern of memory usage specifies burst memory accesses by the host system within a time period” and “determining whether particular entry satisfies the condition is based on the pattern of memory usage by the host system”. The motivation would be that the cache replacement process is effectively addressed thereby increasing the overall performance of a computer system, para 0014 of Iyengar.
As per dependent claim 6, Rivers in combination with and Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches wherein determining whether the particular entry satisfies the condition comprises: determining that the particular entry is associated with one or more statistics related to a page of the particular entry (The cache replacement process 502 maintains statistics on how frequently objects are accessed in the cache 500, para 0072 and FIG. 5), wherein the one or more statistics comprise information related to a differential between addresses of a plurality of sectors of the page (The cache replacement process 502 can maintain unified statistics on accesses to cached objects by the cache readers 506, 508, 510, and/or by the cache writer 504, para 0121 and FIG. 8).

As per dependent claim 8, Rivers in combination with Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches further comprising: receiving an indication from the host system that an application is to request memory accesses; and modifying the condition based on the application (A first cache reader r1 506 might be more important than other cache readers. In this case, the cache replacement process 502 would assign higher weight to accesses to an object made by the first cache reader r1 506, para 0080).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “further comprising: receiving an indication from the host system that an application is to request memory accesses; and modifying the condition based on the application”. The motivation would be that the 
As per claims 12-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 3 and 4.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Manne et al. US 2011/0072218 (“Manne”).
As per independent claim 16, Rivers teaches A method (The present invention relates to content addressable memory (CAM) and method of managing a cache), para 0015), comprising:
receiving content associated with a particular entry of a first plurality of entries in a first content-addressable memory (CAM) (A single SBB (stored bank buffer) 136 receives cache hit signals 138 and 140 respectively from holding cache 106 and hollow buffer 108, paras 0025, 0029 and FIGS. 3-4. I-CAM 104 comprising I entries associated with hollow buffer 108, para 0025 and FIG. 3, is mapped to the claimed first CAM), the particular entry being selected to be removed from the first CAM (The data that must be replaced from the hollow buffer 88 is placed into the holding cache 86, para 0023 and FIG. 2B. See FIG. 3 and para 0025 for the associated CAMs).
Rivers discloses all of the claimed limitations from above, but does not explicitly teach “determining, based on the statistics, whether the particular entry satisfies a condition indicating that content associated with the particular entry is to be stored in a second CAM” and “responsive to determining that the particular entry satisfies the condition, storing, by a processing device, the content to another entry of a second plurality of entries in the second CAM” and “identifying statistics associated with the first less than a threshold amount”.
However, in an analogous art in the same field of endeavor, Hu teaches determining, based on the statistics, whether the particular entry satisfies a condition indicating that content associated with the particular entry is to be stored in a second CAM (FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content addressable memory (CAM) and the TRB may be implemented as a CAM structure, paras 0031 and 0034 and FIG. 2. Responsive to a condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071);
responsive to determining that the particular entry satisfies the condition, storing, by a processing device, the content to another entry of a second plurality of entries in the second CAM (FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content 
Given the teaching of Hu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers with “determining, based on the statistics, whether the particular entry satisfies a condition indicating that content associated with the particular entry is to be stored in a second CAM” and “responsive to determining that the particular entry satisfies the condition, storing, by a processing device, the content to another entry of a second plurality of entries in the second CAM”. The motivation would be that the reliability/effectiveness of microprocessor cache performance may be further improved, para 0021 of Hu.
Rivers in combination with Hu discloses all of the claimed limitations from above, but does not explicitly teach “identifying statistics associated with the first plurality of entries in the first CAM, wherein the statistics comprise a differential between addresses of a plurality of sectors of a page included in the particular entry” and “wherein the determining comprises determining whether the differential between the addresses of the plurality of sectors of the page included in the particular entry is less than a threshold amount”.
However, in an analogous art in the same field of endeavor, Manne teaches identifying statistics associated with the first plurality of entries in the first CAM, wherein the statistics comprise a differential between addresses of a plurality of sectors of a page included in the particular entry (Stride prefetching may involve the 
wherein the determining comprises determining whether the differential between the addresses of the plurality of sectors of the page included in the particular entry is less than a threshold amount (Stride prefetching may involve the examination of addresses of data requested by a program over time. If these addresses consistently are spaced apart from one another (i.e. a regular “stride”) then a stride prefetcher may begin prefetching cache lines that include data at the regularly spaced addresses. Thus, execution core 22 may provide an indication to a corresponding one of prefetchers 23 and/or 25 to indicate that the addresses of requested data are spaced as regular intervals from one another. Responsive thereto, prefetchers 23 and 25 may perform stride prefetching by prefetching cache lines from regularly spaced address intervals. Cache lines prefetched may be inserted into a cache at an LRU position, and may require multiple demand requests before being promoted to an MRU position, para 0039. A regular stride is less a threshold amount.).
Given the teaching of Manne, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify less than a threshold amount”. The motivation would be that cache pollution would decrease, para 0023 of Manne. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Manne and in further view of Kannan.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Manne and in further view of Iyengar.
As per dependent claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132